Order unanimously modified, with $20 costs and disbursements to the Tax Commission of the City of New York, so as to fix the values for the property designated as 666 Fifth Avenue, Manhattan, as follows: for the year 1955-1956, Land $7,000,-000, Total $7,250,000; and for the year 1956-1957, Land $7,100,000, Total $7,175,000. As so modified the order is affirmed. The values fixed by Special Term on this record are not justifiable. Settle order on notice.
Concur — Breitel, J. P., Rabin, Frank, McNally and Stevens, JJ.